 

[hayneslogo.gif]

Haynes International, Inc.

1020 West Park Avenue

P.O. Box 9103

Kokomo, Indiana 46904-9013

765-456-6000 / Fax: 765-456-6905

 

 

March 31, 2006

 

HAYNES INTERNATIONAL, INC.

NONQUALIFIED STOCK OPTION AGREEMENT

 

Dear Mr. Getz:

 

The Compensation Committee of the Board of Directors of Haynes International,
Inc. (the "Company") on March 31, 2006 ("Date of Grant") has granted you an
option (the "Option") to purchase 15,000 Shares of the Company pursuant to the
Haynes International, Inc. Amended and Restated Stock Option Plan, dated as of
November 7, 2005 (the "Plan"), upon the following terms and conditions of this
Nonqualified Stock Option Agreement ("Agreement"):

1.            PURCHASE PRICE OF THE OPTION. The purchase price of the Shares
subject to the Option is $31.00 per Share which is equal to the Fair Market
Value per Share as of the Date of Grant. You must pay this purchase price by
personal or bank cashier's check at the time the Option is exercised; provided,
however, that, with the approval of the Committee, you may exercise the Option
by (i) tendering to the Company certificates representing whole Shares owned by
you duly endorsed for transfer, or (ii) surrendering a sufficient portion of the
vested Option based on the difference between the exercise price of the Option
and the Fair Market Value at the time of exercise of the Shares subject to the
Option, or (iii) any combination of (i) and/or (ii) and cash, together having a
Fair Market Value equal to the exercise price of the Shares with respect to
which the Option is exercised. For this purpose, any Shares so tendered or
withheld shall be deemed to have a Fair Market Value as determined under the
Plan.

To exercise the Option, you must send written notice to the Committee at the
address provided in SECTION 11 of this Agreement. Such notice shall (1) state
the number of Shares being purchased pursuant to the Option; (2) be signed by
the person or persons exercising the Option; and (3) be accompanied by payment
of the full purchase price of such Shares (as provided above). Certificates
evidencing Shares of the Company shall not be delivered to you until an
appropriate notice has been delivered and payment has been made.

2.              OPTION TERM AND VESTING. The term of the Option (the "Option
Term") shall be a period of ten (10) years from the Date of Grant, subject to
earlier termination as provided in SECTIONS 3 and 4 or as may be provided in the
Plan. Except as otherwise provided below in SECTIONS 3 or 4 which provide for
accelerated vesting under certain circumstances, the Option shall become
exercisable with respect to 33-1/3 percent of the total number of Shares covered
by the Option on March 31, 2007 and with respect to an additional 33-1/3 percent
on each of March 31, 2008 and March 31, 2009, respectively. When the Option
becomes exercisable with respect to any Shares, those Shares may be purchased at
any time, or from time to time, in whole or in part, until the Option Term
expires.

 

3.

TERMINATION OF EMPLOYMENT OR SERVICE.

(a)          Notwithstanding the vesting schedule set forth in SECTION 2, if you
cease to be an Executive, a Non-Employee Director or a Discretionary Participant
(as applicable) of the Company or a Subsidiary (as applicable) due to a
Termination for Cause, or if you terminate employment without Good Reason, all
outstanding Options whether vested or unvested shall be void and deemed to be
forfeited upon the date your employment or service ceases and shall not be
exercisable to any extent whatsoever.

(b)          If you cease to be an Executive or a Discretionary Participant (as
applicable) of the Company or a Subsidiary (as applicable) for any reason other
than Cause or for Good Reason, the unvested portion of the Option shall
terminate immediately and the vested portion of the Option that is exercisable
as of the date employment ceases shall remain exercisable for six (6) months
following such termination, but not later than the expiration of the Option
Term. If you do not exercise the Option during such period, the Option shall be
void and deemed to have been forfeited upon the expiration of such period and
shall be of no further force or effect.

(c)          If you cease to be an Executive, a Non-Employee Director or a
Discretionary Participant (as applicable) of the Company or a Subsidiary (as
applicable) by reason of your death or Disability, the unvested portion of the
Option shall immediately vest and become exercisable and the Option shall remain
exercisable for six (6) months following the date of death or Disability, but
not later than the expiration of the Option Term. If you, or your authorized
representative in the case of death, do(es) not exercise the Option during such
period, the Option shall be void and deemed to have been forfeited upon the
expiration of such period and shall be of no further force or effect.

(d)          If you cease to be an Executive, a Non-Employee Director or a
Discretionary Participant (as applicable) of the Company or a Subsidiary (as
applicable) by reason of your Retirement, the unvested portion of the Option
shall terminate immediately, and the vested portion of the Option that is
exercisable as of the date your employment or service ceases shall remain
exercisable for six (6) months following the date of such Retirement, but not
later than the expiration of the Option Term. If you do not exercise the Option
during such period, the Option shall be void and deemed to have been forfeited
upon the expiration of such period and shall be of no further force or effect.

 

2

 



(e)          If you cease to be an Executive or a Discretionary Participant of
the Company or a Subsidiary (as applicable) by reason of your Disability or
death and only if price quotations for the Shares are not available on any
exchange or national market system, you or the beneficial holder of the Option,
as the case may be, shall have the right during the exercise period provided in
SECTION 3(c) above to demand that the Company purchase the vested portion of the
Option from you, or such beneficial holder, at a value equal to the value of the
difference between the Fair Market Value of the Shares and the exercise price of
such Option.

 

4.

ADJUSTMENT; CHANGE IN CONTROL.

(a)          The Option may be adjusted or terminated in any manner as
contemplated in the Plan.

(b)          Unless the Committee determines otherwise in accordance with the
terms of the Plan, upon the occurrence of a Change in Control all Options shall
become exercisable as set forth in Section 11 of the Plan.

(c)          Except as provided herein, the Option may be exercised in whole at
any time or in part at any time to the extent that the Shares under the Option
are then exercisable. In no event, however, may the Option be exercised after
the expiration of the Option Term, as described in SECTION 6 below.

5.            TRANSFER RESTRICTIONS. The Option is non-transferable otherwise
than by will or the laws of descent and distribution. It may be exercised only
by you, or if you die, by your executor, administrator, or person(s) to whom the
Option is transferred by will or the laws of descent and distribution in
accordance with SECTION 3.

6.            EXPIRATION OF AGREEMENT. All rights to exercise the Option shall
expire, in any event, upon the expiration of the Option Term.

7.            SHARE CERTIFICATES. Certificates evidencing Shares issued upon any
exercise of the Option may bear a legend setting forth among other things such
restrictions on the disposition or transfer of the Shares as the Company may
deem appropriate to comply with federal and state securities laws.

8.            IMPACT OF AGREEMENT ON YOUR EMPLOYMENT OR SERVICE. Nothing
contained in this Agreement or the Plan shall restrict the right of the Company
or any of its Subsidiaries to terminate your employment or service at any time
with or without Cause subject to any written employment agreement.

9.            AGREEMENT IS SUBJECT TO PLAN. This Agreement is subject to all
terms, provisions, and conditions of the Plan, which is incorporated herein by
reference and to such regulation as may from time to time be adopted by the
Committee. In the event of any conflict between the provisions of the Plan and
the provisions of this Agreement, the terms, conditions, and provisions of the
Plan shall control, and this Agreement shall be deemed to be modified
accordingly.

10.          NATURE OF OPTION. This Agreement is intended to grant a
Nonqualified Option.

 

3

 

 

11.          NOTICE. All notices by you to the Company and your exercise of the
Option shall be addressed to Haynes International, Inc., 1020 West Park Avenue,
P.O. Box 9013, Kokomo, IN 46902, ATTENTION: Compensation Committee, or such
other address as the Company may, from time to time specify.

12.          SECURITIES LAWS. Notwithstanding anything contained in this
Agreement or in the Plan to the contrary, the Option may not be exercised until
all applicable federal and state securities requirements pertaining to the offer
and sale of the securities issued pursuant to the Plan have been met and the
Company has been advised by counsel satisfactory to the Company that all
applicable requirements have been met. If requested by the Committee, you agree
to deliver to the Company such signed representations and covenants as may be
necessary, satisfactory to the Company in the opinion of counsel, for compliance
with applicable federal and state securities laws and such other instruments and
agreements as the Committee may reasonably request.

13.          WITHHOLDING. The Company shall have the right to withhold from your
regular cash compensation, if any, or from any payments under this Agreement, or
require you to submit, amounts sufficient to satisfy any federal, state, or
local income or employment tax withholding requirements arising from your
exercise of any rights under this Agreement or make such other arrangements
satisfactory to the Company with regard to such taxes, including the withholding
of Shares of common stock that are subject to the Option, at such time as the
Company deems necessary or appropriate for compliance with such laws.

14.          DEFINITIONS. All capitalized terms not otherwise defined herein
shall have the meanings assigned to them in the Plan.

                

 

Very truly yours,

 

 

 

HAYNES INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

 

/s/  John Corey

--------------------------------------------------------------------------------

Chairman of the Board

 

 

 

 

4

 

 

ACCEPTANCE OF NONQUALIFIED STOCK OPTION AGREEMENT

 

I hereby accept the terms and provisions of this Nonqualified Stock Option
Agreement, dated March 31, 2006 ("Agreement"), and the Haynes International,
Inc. ("Company") Amended and Restated Stock Option Plan dated as of November 7,
2005 ("Plan"). I acknowledge that I have received a copy of the Plan, and I am
familiar with the terms and provisions of the Plan and the Agreement. I agree to
accept as binding, conclusive, and final all decisions and interpretations of
the Company's Board of Directors and Committee upon any questions arising under
the Plan or this Agreement.

Dated this 31st day of March, 2006.

  /s/  Robert H. Getz

--------------------------------------------------------------------------------

Signature


Robert H. Getz

--------------------------------------------------------------------------------

Printed Name


46 Pecksland Road
Greenwich, CT 06831

--------------------------------------------------------------------------------

Address
